Case 1:90-cr-01051-ILG Document 460 Filed 06/19/20 Page 1 of 1 PageID #: 1654




                                                                                       William W. Fick
                                                                                      TEL: 857-321-8360
                                                                                     FAX: 857-321-8361
                                                                                  WFICK@FICKMARX.COM


June 19, 2020

By ECF
The Honorable I. Leo Glasser
United States District Judge
Eastern District of New York
225 Cadman Plaza, East
Brooklyn, NY 11201

       Re:      United States v. LoCascio, No. 90-cr-1051 (ILG)
                REQUEST RE : TIMING TO FILE MEDICAL RECORDS AND LEAVE
                TO FILE REPLY

Dear Judge Glasser:

       With this letter, defendant Frank LoCascio respectfully requests that he be permitted to
publicly file medical records in support for his Motion for Compassionate Release by Monday,
June 22, 2020 and that he further be permitted to file a short Reply in support of his Motion for
Compassionate Release by Wednesday, June 24, 2020.

      The proposed timing is based on the schedules of counsel and the need to confer with Mr.
LoCascio and his family concerning the contents of and possible limited redactions to the
voluminous records at issue, as well as certain factual matters contained in the government’s
Opposition.

       The government has stated that it does not object to Mr. LoCascio’s request.

                                             Respectfully submitted,

                                             /s/ William Fick
                                             Nancy Gertner
                                             William W. Fick
                                             Daniel N. Marx
                                             Amy Barsky
                                             FICK & MARX LLP
                                             24 Federal Street, 4th Floor
                                             Boston, MA 02110
                                             857-321-8360


cc:    All counsel
